Case 2:11-cr-20345-AJT-RSW ECF No. 92, PageID.514 Filed 09/15/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,
                                                 Criminal Case No. 11-20345
             Plaintiff,
                                                 SENIOR U.S. DISTRICT JUDGE
v.                                               ARTHUR J. TARNOW

JOSEPH MCMULLIN,                                 U.S. MAGISTRATE JUDGE
                                                 R. STEVEN WHALEN
             Defendant.


                                       /

ORDER GRANTING MOTION [89], APPOINTING COUNSEL, SCHEDULING BRIEFING,
    ORDERING PRODUCTION OF RECORDS, AND SETTING A HEARING FOR
                 SEPTEMBER 30, 2020, AT 1:00 P.M.

      On September 27, 2012, Joseph McMullin was sentenced to fifteen years in

prison after pleading guilty to being a Felon in Possession of a Firearm and an Armed

Career Criminal, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). (ECF No. 44,

PageID.166.) McMullin is currently incarcerated at FCI Butner Medium II and is

scheduled for release on April 5, 2024. Find an Inmate, FED. BUREAU PRISONS,

https://www.bop.gov/mobile/find_inmate/index.jsp (BOP Register Number 45825-

039) (last visited Sept. 3, 2020).

      On August 17, 2020, McMullin, proceeding pro se, filed a Motion for

Appointment of Counsel and Production of Medical Records [89] and a Motion for



                                       1 of 4
Case 2:11-cr-20345-AJT-RSW ECF No. 92, PageID.515 Filed 09/15/20 Page 2 of 4




Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A) [90]. These were in

addition to McMullin’s earlier pro se Motion Pursuant to the First Step Act [91],

which he filed August 6, 2020. In order to satisfy the exhaustion requirement of §

3582(c)(1)(A), McMullin will be required to provide the Court with evidence that

he has requested compassionate release under § 3582, rather than home confinement

under 18 U.S.C. § 3624(c)(2). See United States v. Desjardins-Racine, No. 20-1530,

2020 U.S. App. LEXIS 26182, *4 (6th Cir. Aug 18, 2020).

      To aid in the timely resolution of his Motion [90], the Court hereby appoints

the Federal Community Defender to represent McMullin. If counsel for McMullin

possesses any records of administrative request(s) for release by McMullin or

response(s) thereto by the BOP, it shall provide documentation to the United States.

The United States shall also provide McMullin’s counsel with the following records

held by the Bureau of Prisons (“BOP”): any administrative request(s) for release by

McMullin and response(s) thereto by the BOP; McMullin’s medical records,

disciplinary records, educational records, and program records from his time in

federal custody; and any evaluations McMullin may have received for his

participation in BOP programs or educational courses. These records should be

provided no later than September 18, 2020 and filed along with the briefs.

      Both McMullin and the United States shall submit concurrent briefing no later

than September 25, 2020. Concurrent responses may be filed no later than September



                                       2 of 4
Case 2:11-cr-20345-AJT-RSW ECF No. 92, PageID.516 Filed 09/15/20 Page 3 of 4




28, 2020. The Court shall hold a video hearing on McMullin’s Motion for

Compassionate Release [90] on Wednesday, September 30, at 1:00 P.M. McMullin’s

Motion Pursuant to the First Step Act [91] will be held in abeyance pending the

resolution of his Motion for Compassionate Release [90].

      Accordingly,

      IT IS ORDERED that McMullin’s Motion for Appointment of Counsel and

Production of Medical Records [89] is GRANTED.

      IT IS FURTHER ORDERED that the Federal Community Defender be

APPOINTED to represent Joseph McMullin on his petition for compassionate

release.

      IT IS FURTHER ORDERED that both parties file concurrent briefing on

this petition no later than September 25, 2020. Supplemental records shall

accompany the briefs. Concurrent responses may be filed no later than September

28, 2020.

      IT IS FURTHER ORDERED that if counsel for McMullin possesses any

records of administrative request(s) for release by McMullin or response(s) thereto

by the BOP, it shall provide documentation to the United States no later than

September 21, 2020.

      IT IS FURTHER ORDERED that the United States provide McMullin’s

counsel with the following BOP records no later than September 21, 2020: any



                                      3 of 4
Case 2:11-cr-20345-AJT-RSW ECF No. 92, PageID.517 Filed 09/15/20 Page 4 of 4




administrative request(s) for release by McMullin and response(s) thereto by the

BOP; McMullin’s medical records, disciplinary records, educational records, and

program records from his time in federal custody; and any evaluations McMullin

may have received for his participation in BOP programs or educational courses.

      IT IS FURTHER ORDERED that a video hearing be held on this petition

on Wednesday, September 30, 2020, at 1:00 P.M. Counsel will receive a Zoom

invitation by email after approval from the Court’s IT Department.

      IT IS FURTHER ORDERED that the Clerk shall forward a Zoom invitation

to the appropriate BOP authorities at FCI Butner Medium II. The BOP shall produce

Joseph McMullin (#45825-039) by video at least thirty minutes prior to the hearing

so that he may confer privately with his attorney from 12:30 P.M. until the start of

the hearing at 1:00 P.M.

      IT IS FURTHER ORDERED that McMullin’s Motion Pursuant to the First

Step Act [91] be held in abeyance pending the resolution of his Motion for

Compassionate Release [90].

      SO ORDERED.



                                      s/Arthur J. Tarnow
                                      Arthur J. Tarnow
Dated: September 15, 2020             Senior United States District Judge




                                       4 of 4
